Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 16, 2022

                                    No. 04-22-00429-CV

                             TEXAS FIRST RENTALS, LLC,
                                      Appellant

                                              v.

               MONTAGE DEVELOPMENT CO., LLC and Derick Murway,
                               Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2022-CI-08101
                           Honorable Tina Torres, Judge Presiding


                                       ORDER
       In this accelerated appeal, Appellant’s brief was due on August 15, 2022. On the due
date, Appellant filed an unopposed motion for an extension of time to file its brief until
September 14, 2022.
       Appellant’s motion is granted. Appellant’s brief is due on September 14, 2022. See TEX.
R. APP. P. 38.6(d).




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2022.



                                                   _________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court